Field, J.
One issue of fact was, whether the defendant sold in his tenement, during the time alleged in the complaint, cider or native wine “ to be drunk on ” the “ premises.” Pub. Sts. c. 100, §§ 1, 27. Evidence that cider and wine were drunk on the premises, by various persons, during this time, was competent *8in connection with evidence that cider and wine were sold there during the same time,. although the occasions were different. The evidence taken together had some tendency to prove that the tenement was used both for selling and for drinking intoxicating liquor, and the whole evidence may have been sufficient to warrant the jury in finding that some of the liquor drunk on the premises had been sold there by the defendant.
The answers given to the questions put to Burns and Boyle do not appear in- the exceptions, and therefore it does not appear that the defendant has been prejudiced by the admission of evidence, even if the questions should have been excluded. The questions were competent in substance, as they called for testimony relating to the drinking or the obtaining of cider upon the premises, presumably during the time alleged. The court could permit the attorney for the Commonwealth to put leading questions to these witnesses. The objection does not appear to have been taken, that the questions assumed facts of which there was no evidence, and apparently the exceptions were not drawn for the purpose of presenting this objection.

Exceptions overruled.